In an action to recover damages for personal injuries, the second third-party defendant Advatex Association, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Garson, J.), dated November 13, 1996, as denied its motion for summary judgment dismissing the second third-party complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances presented, neither the plaintiffs allegedly improper conduct in obtaining his employment nor his status as an illegal alien constitutes a bar to the maintenance of the instant suit for personal injuries based on asserted violations of Labor Law §§ 240, 241 (Avendano v Sazerac, Inc., 221 AD2d 395; Collins v New York City Health & Hosps. Corp., 201 AD2d 447; Public Adm'r of Bronx County v Equitable Life Assur. Socy., 192 AD2d 325; see also, Barker v Kallash, 63 NY2d *51619, 24-26; Margolin v Friedman, 43 NY2d 982, 983; Torres v Hallen Constr. Corp., 226 AD2d 364; Mischalski v Ford Motor Co., 935 F Supp 203, 205-207). Bracken, J. P., O’Brien, Thompson and Altman, JJ., concur.